OPINION ON MOTION FOR REHEARING
By motion for rehearing, appellees maintain that when they elected to proceed in the trial court on the cause of action of emotional distress negligently inflicted by appellant, they were entitled to rely on St Elizabeth Hospital v. Garrard, 730 S.W.2d 649 (Tex.1987), which recognized that doctrine as an independent cause of action. Because the Texas Supreme Court overruled Garrard in Boyles v. Kerr, 855 S.W.2d 593, 595 (Tex.1993), appellees urge that they are entitled to a new trial to raise other causes of action which may support recovery for their damages.
Having broad discretion to remand where it appears that a party may have proceeded under the wrong legal theory, the Boyles court remanded the cause to the trial court for a new trial. Id. at 603. “Remand is particularly appropriate where the losing party may have presented his or her ease in reliance on controlling precedent that was subsequently overruled.” Id. at 603.
Accordingly, since appellee relied on a discredited doctrine, we believe that, in the interest of justice, our prior disposition should be modified to reverse and remand for further proceedings in the trial court. See TEX.R.APP.P. 80; Scott v. Liebman, 404 S.W.2d 288, 294 (Tex.1966).